Citation Nr: 0636244	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-25 372	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to service connection for a right knee 
disorder secondary to the service-connected anterior cruciate 
ligament deficiency of the left knee.

3.  Entitlement to a rating in excess of 10 percent for an 
anterior cruciate ligament deficiency of the left knee.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with left hallux valgus and fusion of 
proximal interphalangeal (joint) of right small toe.

5.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1979 to October 1990.  

2.	On October 4, 2006, the Board was notified that the 
veteran died on April [redacted], 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


